*755Appeal by the defendant from an order of the Supreme Court, Richmond County (Rooney, J.), dated August 22, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly assessed points for his failure to accept responsibility for his offense (see People v Gonzalez, 48 AD3d 226 [2008]; People v Dubuque, 35 AD3d 1011 [2006]).
Furthermore, the defendant failed to show by clear and convincing evidence that there existed mitigating circumstances of a kind or to a degree not otherwise taken into account by the risk assessment instrument, which warranted a downward departure from his presumptive risk level designation (see People v Marin, 48 AD3d 535 [2008]; People v Taylor, 48 AD3d 775 [2008]; People v Galligan, 41 AD3d 683 [2007]). Accordingly, the court providently exercised its discretion in designating him a level two sex offender (id.). Skelos, J.P., Covello, Eng and Leventhal, JJ., concur.